NELSON, Circuit Justice.
This vessel was captured.at Beaufort, North Carolina, May 2, 1862, at the same time with the ship Alliance, already considered, and the decision turns very much on the principles involved in that case. [Case No. 246.] The vessel commenced her voyage in July, 1861, at Liverpool, with a cargo of salt and pig-iron, for the port' of Nassau, or any port-of the United States, and back to Liverpool. She arrived at Beaufort on the 27th of August following, and discharged her cargo. There was no actual blockade of that port at the time, nor until several days afterward. She commenced taking in her homeward cargo on the 1st of September, and completed her lading on the 14th. It consisted of resin and spirits of turpentine. In the meantime a blockade of the port had been" established,' and the vessel remained in port awaiting its removal, until she was captured. There is ho evidence of any intention to break the blockade by the master, or of any act done by him with such intent The vessel is claimed by J. B. Armstrong and H. Gerard, residents and merchants of Liverpool, and' British subjects. The claim is put in by the master in behalf of the owners. The cargo is claimed by one of these *575parties, ,T. It. Armstrong. The British regis-' ter of February 11, 1861, is in the names of the above parties. The documentary proofs as to tho property in the cargo shows it to be in J. R. Armstrong. I shall give the same direction to this ease that I did to the case cf The Alliance [supra], and make an order-for further proofs as to the property in the vessel and cargo at the time of capture.
[Both cases were heard upon the proofs as ordered, the decrees of the district court in each case being reversed, and the property restored to its owners. Case No. 5,528.]